UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-1012


ANGELA D. WALTON,

                Plaintiff - Appellant,

          v.

NORTH CAROLINA DEPARTMENT OF AGRICULTURE           AND    CONSUMER
SERVICES; ROBERT N. BROGDEN, JR.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:09-cv-00302-FL)


Submitted:   August 17, 2012                 Decided:    August 24, 2012


Before KING, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David G. Schiller, SCHILLER & SCHILLER, PLLC, Raleigh, North
Carolina; Luther D. Starling, Jr., N. Leo Daughtry, Kelly K.
Daughtry, DAUGHTRY, WOODARD, LAWRENCE & STARLING, Smithfield,
North Carolina, for Appellant. I. Faison Hicks, Anne J. Brown,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee North Carolina Department of Agriculture and
Consumer Services.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Angela D. Walton appeals the district court’s order

granting       summary    judgment    to    her   former     employer,       the    North

Carolina       Department     of     Agriculture       and     Consumer        Services

(“the Department”), on her claim for sex discrimination creating

a hostile work environment under Title VII of the Civil Rights

Act of 1964, as amended (“Title VII”), 42 U.S.C.A. §§ 2000e to

2000e-17 (West 2003 & Supp. 2012), and remanding to state court

her     claims    under     North     Carolina      law      against     her       former

supervisor, Defendant Robert N. Brogden, Jr.                      On appeal, Walton

challenges the district court’s grant of summary judgment to the

Department on her claim under Title VII.                   Finding no reversible

error, we affirm.

               We review a district court’s grant of summary judgment

de    novo,     drawing     reasonable      inferences       in    the   light      most

favorable to the non-moving party.                   PBM Prods., LLC v. Mead

Johnson & Co., 639 F.3d 111, 119 (4th Cir. 2011).                               Summary

judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”                   Fed. R. Civ. P. 56(a).             “Only

disputes over facts that might affect the outcome of the suit

under    the    governing    law     will   properly      preclude     the    entry    of

summary judgment.”          Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).           To withstand a motion for summary judgment,

                                            2
the non-moving party must produce competent evidence to reveal

the existence of a genuine issue of material fact for trial.

See    Thompson      v.    Potomac      Elec.        Power   Co.,     312      F.3d      645,     649

(4th Cir. 2002) (“Conclusory or speculative allegations do not

suffice, nor does a mere scintilla of evidence in support of

[the    non-moving         party’s]        case.”          (internal      quotation             marks

omitted)).

              To prevail on her Title VII claim for a hostile work

environment, Walton was required to establish the following four

elements:      (1)      “unwelcome        conduct,”        (2)    based       on   her     gender,

(3) that      was    “sufficiently          pervasive        or    severe       to    alter       the

conditions         of     employment        and       to     create       a     hostile          work

environment,” and (4) some basis for imputing liability to her

employer.      Matvia v. Bald Head Island Mgmt., Inc., 259 F.3d 261,

266    (4th    Cir.       2001).        The      district        court      assumed        without

deciding that Walton could establish the first three elements of

her hostile work environment claim but granted summary judgment

to    the   Department        on    the     fourth         element     in      light       of    the

Ellerth/Faragher affirmative defense to liability.                                   Faragher v.

City   of     Boca      Raton,    524     U.S.    775      (1998);     Burlington          Indus.,

Inc. v. Ellerth, 524 U.S. 742 (1998).                            The defense permits an

employer      to     avoid       strict    liability         under     Title         VII    for    a

supervisor’s sexual harassment of an employee if no tangible



                                                 3
employment       action        was    taken     against       the    employee.        Matvia,

259 F.3d at 266.

               To    prevail         under     the    defense,       the     employer       must

establish       that      it   “exercised       reasonable          care   to    prevent    and

correct promptly any sexually harassing behavior, and . . . that

the plaintiff employee unreasonably failed to take advantage of

any    preventative         or   corrective          opportunities         provided   by     the

employer or to avoid harm otherwise.”                         Id. at 266-67 (internal

quotation marks omitted).                    An employer’s “dissemination of an

effective anti-harassment policy provides compelling proof that

[it] has exercised reasonable care to prevent and correct sexual

harassment.”             Id. at 268 (internal quotation marks omitted).

However,       evidence        showing       that    the     employer      implemented      the

policy “in bad faith” or was “deficient in enforcing the policy

will rebut this proof.”                  Id.; see Barrett v. Applied Radiant

Energy Corp., 240 F.3d 262, 266 (4th Cir. 2001) (stating that an

employee may make her rebuttal showing by establishing that her

“employer adopted or administered an anti-harassment policy in

bad    faith        or    that   the     policy        was    otherwise         defective    or

dysfunctional” (internal quotation marks omitted)).

               Walton challenges the district court’s determination

that     the    Department           exercised        reasonable        care     to   prevent

sexually       harassing       behavior,       arguing       that    its    anti-harassment

policy    was       deficient        because    some    of    her    co-workers       did   not

                                                4
understand it.             That Walton’s co-workers may not have understood

the policy, however, does not establish that Walton herself did

not understand it.              Additionally, it is clear from the record

that     the        policy     defined     unlawful            workplace         harassment     —

including       sexual        harassment        —     and      how   and     to     whom    such

harassment could be reported and that Walton attended a training

course    at        which    she   received         instruction       on    how     to     report

unlawful workplace harassment.                       Walton neither points to any

language       in    the     policy   rendering           it   unclear     or    difficult    to

follow    nor        specifies     how   the         policy     could      have     been    made

clearer.       In view of this record, Walton cannot show reversible

error in the district court’s grant of summary judgment to the

Department by claiming that other employees did not understand

the    policy.          Accordingly,       her        claim      that      the     policy     was

deficient must fail.

               We     also      reject     as        meritless       Walton’s        appellate

arguments challenging the district court’s determinations that

the Department exercised reasonable care to correct promptly any

sexually harassing behavior and that she unreasonably failed to

take advantage of any preventative or corrective opportunities

provided       by    the     Department.            Her    arguments       are    premised    on

assertions that are conclusory, unexplained, and made without

record support.



                                                5
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    6